Citation Nr: 1611088	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  08-16 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 16, 2000, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to August 1969 and August 1973 to January 1985.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A notice of disagreement was received in September 2007, a statement of the case was issued in June 2008, and a VA Form 9 was received in June 2008.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in November 2009 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In March 2010 and April 2012, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.

The Board notes that in the April 2012 remand, the RO was instructed to issue a statement of the case regarding the issue of entitlement to an increased rating for PTSD.  A statement of the case was issued in September 2012.  The Veteran was notified that he had 60 days from the date of the letter or one year from the date of the letter notifying him of the action he appealed, to file his substantive appeal.  The Veteran failed to file a timely substantive appeal (VA Form 9 or equivalent statement).  As such, this claim is not on appeal.

In addition to the paper claims file, an electronic VA paperless claims file has been associated with the Veteran's claim, and has been reviewed.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.



FINDINGS OF FACT

1.  The Veteran filed a claim for PTSD in March 1990, which was denied in an April 1990 rating decision.  The Veteran did not appeal this rating decision, and it is final.

2.  It was determined in an April 2012 Board decision that the April 1990 rating decision, which denied service connection for PTSD, did not contain clear and unmistakable error (CUE).  

3.  A claim for service connection for PTSD was received in July 1998 and denied in a January 1999 rating decision.  The Veteran did not complete a substantive appeal and that decision is final. 
 
4.  In correspondence received on May 16, 2001, the Veteran's representative submitted a claim to reopen the claim for entitlement to service connection for PTSD.
 
5.  No communication received from the last final decision in January 1999 to May 16, 2001, may be interpreted as an informal claim of entitlement to service connection for PTSD.

6.  The Veteran was not rated incompetent by the VA, nor did the evidence show that he had a physical, mental, or legal disability that prevented the filing of an appeal on his own behalf.


CONCLUSION OF LAW

The criteria for an effective date prior to May 16, 2000, for the award of service connection for PTSD have not been met.  38 U.S.C.A. § 5110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as effective date of service connection, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved. 

The Veteran received a SOC in June 2008 citing the applicable statutes and regulations governing the assignment of an effective date for service connection and discussing the reasons and bases for not assigning earlier effective dates in this case.

The VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are post-service private records, VA examination and VA treatment records.  Virtual VA and VBMS records have been reviewed.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. 

In March 2010, the claim was remanded to obtain VA treatment records and to obtain a medical opinion regarding whether the Veteran was mentally incompetent.  Treatment records were obtained and associated with the claims file, and a VA opinion was obtained in May 2011.  Unfortunately, the May 2011 opinion was deemed inadequate in the April 2012 Board remand, and the RO was instructed to obtain an addendum opinion.  An addendum opinion was obtained in August 2012.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the November 2009 hearing, the undersigned VLJ fully explained the issue involved.  Also, the VLJ suggested submission of evidence that had not yet been provided.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  Therefore, the undersigned met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, and there has been no prejudice.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.

II.  Entitlement to an Effective Date Earlier than May 16, 2000, for the Grant of Service Connection for PTSD

The Veteran seeks an effective date earlier than May 16, 2000 for the grant of service connection for PTSD.  He asserts that he is entitled to an earlier effective date as he was diagnosed with PTSD before May 2000, and the April 1990 rating decision was incorrect in denying his claim for service connection for PTSD.  He also asserts that following the May 1990 notice of the April 1990 rating decision, he was not of the mental capacity to pursue an appeal within the prescribed statutory limits due to his psychiatric symptoms, which included a VA hospitalization for physiatric treatment.

The Veteran filed a claim for PTSD in March 1990, which was denied in an April 1990 rating decision.  The Veteran did not appeal this rating decision.  Importantly, it was determined in the April 2012 Board decision that the April 1990 rating decision, which denied service connection for PTSD, did not contain clear and unmistakable error (CUE).  As no CUE was found in that decision, it is final.  

The Veteran then filed a claim for service connection for PTSD in July 1998, which was denied in a January 1999 rating decision.  The Veteran also failed to complete a substantive appeal for that decision, and it is final.  

The Board notes that while the Veteran has disagreed with the effective date assigned for the grant of service connection, he has not filed a motion for revision on the basis of CUE with regard to the January 1999 rating decision that denied service connection.  As no CUE has been alleged in this unappealed prior decision, this decision is final and the date of the claim for service connection necessarily must be after the date of the last final decision in January 1999.  See 38 C.F.R. §§ 3.105, 3.400.
 
In correspondence received on May 16, 2001, the Veteran's representative submitted a claim to reopen the claim for entitlement to service connection for PTSD.  In a February 2002 rating decision, the RO granted service connection for PTSD, effective May 16, 2000.  The RO stated that the evaluation was effective the date the Veteran was diagnosed with PTSD because his reopened claim was received within one year of his PTSD diagnosis and treatment by the VA Medical Center.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)).

As stated previously, a claim for PTSD was submitted in July 1998; however, that claim was denied by the RO in a January 1999 rating decision.  The Veteran did not complete a substantive appeal and the January 1999 rating decision became final.  In May 2001, the Veteran submitted his claim again and the RO granted service connection for PTSD, effective May 2000.

The Veteran asserts that he is entitled to an earlier effective date as he was diagnosed with PTSD before May 2000.  As indicated in the treatment records, the Veteran did, in fact, have a diagnosis of PTSD prior to May 2000.  See July 1998 VA treatment record.  However, as noted, the appropriate effective date is the date of the receipt of the claim to reopen, since it is later than the date entitlement arose.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

The Board has also considered whether any evidence of record prior to May 16, 2001 could serve as an informal claim, in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to reopen his claim for service connection for PTSD.  However, after the January 1999 rating decision, he did not indicate that he wished to seek entitlement to service connection for PTSD until May 2001.

The Veteran has asserted that he was not of the mental capacity to pursue an appeal to the April 1990 rating decision within the prescribed statutory limits due to his psychiatric symptoms, and his claim should have been equitably tolled.  

In Barrett v. Principi, 363, F.3d 1316, 1321 (Fed. Cir. 2004), the Federal Circuit held that for the purposes of determining whether a claimant timely appealed to that particular court, equitable tolling is available where a Veteran is able to show that the failure to file was the direct result of a mental illness that rendered him incapable of rational thought or deliberate decision making, or incapable of handling his own affairs or unable to function in society.  The Federal Circuit cautioned that a medical diagnosis alone or vague assertions of mental problems will not suffice.  Id.   However, equitable tolling has been held to be inapplicable to issues involving effective dates under 38 U.S.C.A. § 5110.  See Andrews (Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) (holding that equitable tolling, which may be applied to a statute of limitations, does not apply to section 5110 as it does not contain a statute of limitations but merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances); Butler v. Shinseki, 603 F.3d 922 (Fed. Cir. 2010) (per curium). 

Even assuming that the principle of equitable tolling applies to the VA claims adjudication process, which it plainly does not, the Board points out that the Court, in Claiborne v. Nicholson, 19 Vet. App. 181 (2005), clarified that the burden of proof is on the Veteran to show that the failure to file an appeal was the direct result of a mental illness.  Thus, the Veteran holds the burden of submitting competent medical evidence showing that he was mentally incapable of filing an appeal with regard to those prior decisions.  Id. at 184. Indeed, in McCreary v. Nicholson, 19 Vet. App. 324 (2005), the Court declared, "[m]erely establishing mental incapacity, no matter how severe, is not sufficient for equitably tolling the judicial-appeal period."

In this regard, the Board points out that there is no evidence of record indicating that the Veteran at any time has been found to be incompetent.  To the contrary, in an August 2012 VA opinion, the examiner opined that it was less likely as not that the Veteran's mental illness rendered him incapable of rational thought, deliberate decision making, handling his own affairs, or unable to function in society, during the period from May 1990 to May 1991.  The examiner noted that there was no data indicative of psychotic or other processes (mania/hypomania) which would interfere with these capacities.  Further explaining, the examiner noted that the Veteran attended weekly group counseling from March 1990 to August 1990, at which time he was quiet, but able to tolerate feedback; he also demonstrated insight and self-awareness, as detailed in a June 1990 note.  There was no mention of psychosis or grave impairment in functioning.  The Veteran also attended and completed bartending school during that time and began working.  See August 2012 VA opinion.  

The Board finds that this evidence tends to show that the Veteran was mentally competent throughout the period in question.  The Veteran has not submitted persuasive evidence to the contrary.

In light of the foregoing, the Board finds that even if the concept of equitable tolling applies to the VA adjudication process, the Veteran still has not met his burden of showing that he was mentally incompetent to appeal the prior adverse decisions, and that the preponderance of the evidence is against a finding that equitable tolling of the appellate limitations period is appropriate.  As such, the prior decisions regarding PTSD in this case are final.

While the Board is cognizant and sympathetic to the Veteran's arguments, the presently assigned effective date is appropriate and there is no basis for an award of service connection for PTSD prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date earlier than May 16, 2000, for the grant of service connection for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


